  Case: 1:19-cv-00387-DRC Doc #: 37 Filed: 10/09/20 Page: 1 of 1 PAGEID #: 1703




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

EDWIN SOLIS, et al.,

             Plaintiffs,
                                          Case No. 1:19-cv-387
       v.                                 JUDGE DOUGLAS R. COLE

EMERY FEDERAL CREDIT
UNION,

             Defendant.
                                       ORDER

      The Court has been advised that this action has settled. The Court therefore

DISMISSES WITH PREJUDICE this action, but provides that any party may,

within 60 days and upon good cause shown, reopen the action if settlement is not

consummated. The Court expressly and explicitly retains jurisdiction to enforce the

settlement agreement of the parties.

      SO ORDERED.


October 9, 2020
DATE                                      DOUGLAS R. COLE
                                          UNITED STATES DISTRICT JUDGE
